6 N.Y.3d 803 (2006)
MARIANNE J. KELLY, Respondent,
v.
JOHN M. KELLY, Appellant.
Court of Appeals of the State of New York.
Submitted November 28, 2005.
Decided February 21, 2006.
Motion for reconsideration of this Court's October 27, 2005 dismissal order denied [see 5 NY3d 847]. Motion, insofar as it seeks leave to appeal from the Appellate Division order that modified Supreme Court's April 2004 order and remitted for further proceedings, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.